Title: To Benjamin Franklin from Dumas, 31 October 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Dear, honoured SirLahaie 31e. Oct. 1779.
I send you herewith copy of the Letter I received yesterday, with a loose Seal, from his Exc. the french Ambassador, & which I forwarded the Same day with another of mine, of which also I join an Extract. If we can but get safe our Squadron to Dunkirk, then it must be acknowledged that the Sending of it in a Dutch Port, has produced an admirable effect, & does in every respect the greatest honour to the politic views of him who has imagined it. If our brave Commodore Should be taken or Killed, the same effect would subsist, but at a dear rate.
Our friend has not yet been able to procure me the Resolution, which I must have, to translate it, & then pay a visit to the g. P. He has sent me in the meantime another Resolution of late, 13 pages in folio, concerning the unlimited convoys, a matter, which I think will remain undecided, till this war is over. If I had any leisure, or rather the help of a Secretary, I should send you a translation of it, for it is a curious piece, which would give you a clear idea of the artifices of our cunctators, & of the marine circumstances of this rep.
Mr. Izard is at Amsterdam. I don’t know his business there. He & Mr. Neufville have exchanged a visit each. I have not seen him.
There is a vessel building at Amsterdam, after the pattern of Mr. Sayre, at the expence of some merchants there. Tuesday to come the States of Holland will resume their Assembly.
I think, Sir, I have forgotten to tell you of a very great desertion of people from the Serapis, not less than 25 Men at once. 15 of whom have been retaken on the spot before they reached te Shore, 5 are drowned, & 5 we have got arrested at Amsterdam by authority of the Magistrate, & sent them back on board. The Magistrate of Amsterdam, as well as the commanding Officer of the road have behaved very friendly on this occasion.
I am with very great respect, ever Dear & honoured Sir your most obedient & humble servant
Dumas
Passy à Son E. Mr. Franklin
 
Addressed: His Excellency / B. Franklin, Esqr. Min. Plenip. / of the United States, &c. / Passy . / .
Notation: Dumas. Octr. 29. 1779
